DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 15-20, 22-29 and 31-36 are pending and have been examined below.

Response to Arguments
Applicant's amendments and arguments with respect to the double patenting rejection has been considered. In light of the amendments, however, claims 15-20, as well as claim 23, remain rejected under provisional obviousness type nonstatutory double patenting. The claims remain substantially the same as the claims of the reference application. Any differences are reasonably taught by Sacdeva and Levinson as detailed below.

Applicant's arguments and amendments with respect to 35 USC 101 have been considered and are persuasive. The rejection is withdrawn.

Applicant's arguments with respect to 35 USC 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Claims 15, 16, 17, 18, 19, 20 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15, 16, 17, 18, 19, 20 and 15, respectively, of copending Application No. 16781152 in view of US10169680 ("Sachdeva") and US20170316333 ("Levinson"). Claims 15-20 of application 16781152 discloses nearly the exact same subject matter as claims 15-20 and 23 of the instant application. The key difference lies in the newly added subject matter, specifically identifying, via a perception module, at least one object in a field of view of the radar, and that the filtering is done via a machine learning module and that the velocity data is of the at least one identified object. Sachdeva also discloses a system of object detection for an autonomous vehicle with radar, including identifying, via a perception module, at least one object in a field of view of the radar, and that the filtering is done via a machine learning module and that the velocity data is of the at least one identified object (col. 3 lines 10-20 the system or tool is used to identify and label distinct objects that are depicted in three-dimensional (3-D) source images, such as point cloud datasets or images generated by active sensing devices and/or systems, e.g., lidar devices, radar devices, col. 20 lines 60-65 motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models). 
Both application 16781152 and Sachdeva disclose autonomous vehicle object identification systems utilizing radar. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in application 16781152 to include the teaching of Sachdeva since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of application 16781152 and Sachdeav would have made obvious and resulted in the subject matter of the claimed invention, specifically identifying, via a perception module, at least one object in a field of view of the radar, and that the filtering is done via a machine learning module and that the velocity data is of the at least one identified object.
Additionally, the reference application fails to disclose adjusting beam steering and beam characteristics of the radar according to the at least one identified object. However, the reference application does disclose an autonomous vehicle object identification system utilizing radar. Furthermore, US20170316333 ("Levinson") teaches an autonomous vehicle with radar for objection identification, including adjusting beam steering and beam characteristics of the radar according to the at least one identified object (0073). 
Both application 16781152 and Levinson disclose autonomous vehicle object identification systems utilizing radar. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in application 16781152 to include the teaching of Levinson since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of application 16781152 and Levinson would have made obvious and resulted in the subject matter of the claimed invention, specifically adjusting beam steering and beam characteristics of the radar according to the at least one identified object.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20, 22-29 and 31-35 are rejected under 35 USC 103 as being unpatentable over US20170316333 ("Levinson") in view of US20180335787 ("Zeng"), US10169680 ("Sachdeva"), and US20190087009 ("Rao").

Claim 15
Levinson discloses an object detection and classification method (abstract, claim 29: an object classification, a first location in the environment), comprising: 
acquiring radar data from a radar in an autonomous vehicle (0062 autonomous vehicle controller 347a is configured to receive camera data 340a, Lidar data 346a, and radar data 348a); 
adjusting beam steering and beam characteristics of the radar according to the at least one identified object (0073)
extracting velocity data to generate a reduced data set (0108 Data indicating objects with detected velocity at 2517 are optionally transmitted to the planner to enhance path planning decisions. Additionally, data from scanned differencing processor 2513 may be used to approximate locations of objects to form mapping of such objects (as well as optionally identifying a level of motion). In some examples, an occupancy grid map 2515 may be generated. Data representing an occupancy grid map 2515 may be transmitted to the planner to further enhance path planning decisions (e.g., by reducing uncertainties). Further to diagram 2500, image camera data from one or more cameras 2574 are used to classify blobs in blob classifier 2520, which also receives blob data 2524 from segmentation processor 2523. Segmentation processor 2510 also may receive raw radar returns data 2512 from one or more radars 2576 to perform segmentation at a radar segmentation processor 2514, which generates radar-related blob data 2516); 
applying the reduced data set to a machine learning module to generate a set of perceived object locations and classifications (0106 Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354.); 
combining the set of perceived object locations and classifications to generate a combined data set (0137 structures and constituent elements above, as well as their functionality, may be aggregated or combined with one or more other structures or elements. Alternatively, the elements and their functionality may be subdivided into constituent sub-elements, 0149 an inferred semantic classification may be associated with the subset of objects when the probability indicates a pattern, over the period of time, that the subset of objects will be positioned at the location in the region. At a stage 3714, the inferred sematic classification may be included in data representing objects disposed in the environment.); and 
applying the combined data set to a classifier to generate a set of object locations and classifications (0106 Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354 claim 29: first object data comprising an object classification, a first location in the environment, and a first behavior, compare the first object data with reference classifications data associated with reference classifications, a reference classification comprising a reference object behavior at a reference location in the environment, determine a difference between the first object data and the reference classifications data; and determine an additional classification of the first object.).
Levinson fails to disclose combining the set of perceived object locations and classifications with the extracted velocity data to generate the combined data set. However, Levinson does disclose generating a set of object locations and classifications (0106). Furthermore, Zeng teaches a vehicle radar system that classifies objects (claim 1, 0041), combining the set of perceived object locations and classifications with the extracted velocity data to generate the combined data set (0042 processor 130 classifies a cluster based upon the reference velocity associated with the cluster and the contour of the cluster. Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	Levinson and Zeng both disclose radar-based object classification systems for vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Levinson to include the teaching of Zeng since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Levinson and Zeng would have made obvious and resulted in the subject matter of the claimed invention, specifically combining the set of perceived object locations and classifications with the extracted velocity data to generate the combined data set.
	Additionally, Levinson fails to disclose identifying at least one object in a field of view of the radar, and that the velocity data is of the at least one identified object. However, Levinson does disclose generating a set of object locations and classifications (0106). Furthermore, Sachdeva discloses identifying at least one object in a field of view of the radar, and that the velocity data is of the at least one identified object (col. 3 lines 10-20 the system or tool is used to identify and label distinct objects that are depicted in three-dimensional (3-D) source images, such as point cloud datasets or images generated by active sensing devices and/or systems, e.g., lidar devices, radar devices, col. 20 lines 60-65 motion planner 60 may utilize any suitable type(s) of rules, algorithms, heuristic models, machine learning models). 
	Both Levinson and Sachdeva disclose autonomous vehicle object identification systems utilizing radar. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Levinson to include the teaching of Sachdeva since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Levinson and Sachdeva would have made obvious and resulted in the subject matter of the claimed invention, specifically identifying at least one object in a field of view of the radar, and that the velocity data is of the at least one identified object.
	Additionally, Levinson fails to disclose that the velocity data is extracted from the radar data. However, Levinson does disclose velocity data and radar data (0062, 0108). Furthermore, Rao teaches a radar system for a vehicle, including that the velocity data is extracted from the radar data (0030 IF signals are also known as dechirped signals, beat signals, or raw radar signals. The analog-to-digital converter (ADC) 102 in the receive channel 114 and the ADC 103 in the receive channel 116 digitize the IF signals. The digitized IF signals are sent by the ADCs 102 and 103 to the digital signal processor (DSP) 104 for further processing. The DSP 104 may perform signal processing on the digital IF signals to extract the range and velocity of objects in view of the FMCW radar system 112. Range refers to the distance of an object from the radar sensor and velocity refers to the speed of the object relative to the radar sensor., 0026).
	Levinson and Rao both disclose radar systems for vehicles. Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of Applicant's invention to modify the system in Levinson to include the teaching of Rao since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. The combination of Levinson and Rao would have made obvious and resulted in the subject matter of the claimed invention, specifically that the velocity data is extracted from the radar data.

Claim 16
Levinson fails to disclose wherein the combined data set is a micro-doppler set that comprises a set of velocities. However, Levinson does disclose velocity patterns of objects (0064). Furthermore, Zeng teaches wherein the combined data set is a micro-doppler set that comprises a set of velocities (0042 processor 130 classifies a cluster based upon the reference velocity associated with the cluster and the contour of the cluster. Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 17	
Levinson discloses wherein the reduced data set comprises a range, an azimuthal angle, an elevation angle and an intensity (0062 range, 0063 pitch value (e.g., an angle value), 0052 intensities of light).

Claim 18
Levinson discloses distinguishing stationary and moving objects in the set of object locations and classifications (0064 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,).

Claim 19
Levinson discloses determining whether to perform an action in the autonomous vehicle based on the distinguishing stationary and moving objects in the set of object locations and classifications (0064 Perception engine 366 may be configured to determine locations of external objects based on sensor data and other data. External objects, for instance, may be objects that are not part of a drivable surface.).

Claim 20
Levinson discloses sending the set of object locations and classifications to a sensor fusion module in the autonomous vehicle (0066, 0067).

Claim 22
Levinson discloses wherein identifying the at least one object comprises classifying the at least one object (0073 object classification).

Claim(s) 23 
Claim(s) 23 recite(s) subject matter similar to that/those of claim(s) 15 and is/are rejected under the same grounds.

Claim 24
Levinson discloses wherein the classifications are based on a set of classifiers to identify one or more detected objects (0106 classifier).

Claim 25
Levinson fails to disclose wherein the acquiring of the radar data further comprises identifying micro-doppler signatures of the radar data. However, Levinson does disclose movement signatures of the objects (0064 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,). Furthermore, Zeng teaches wherein the acquiring of the radar data further comprises identifying micro-doppler signatures of the radar data (0042 Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 26
Levinson fails to disclose wherein the system is further configured to use velocity and micro-doppler signatures as inputs. However, Levinson does disclose movement signatures of the objects (0064 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,). Furthermore, Zeng teaches wherein the system is adapted to use velocity and micro-doppler signatures as inputs (0042 Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 27
Levinson discloses outputting class data to a sensor fusion module configured to distinguish stationary and moving objects (0106 includes a segmentation processor 2310, an object tracker 2330, and a classifier).

Claim 28
Levinson discloses wherein applying the reduced data set to generate a set of perceived object locations and classifications further comprises applying the reduced data set to a convolutional neural network (0095 machine learning techniques to empirically determine how best to respond to events having similar attributes based on previous requests for teleoperation assistance. At 1506, the first subset and the second subset of recommendations are combined to form a set of recommended courses of action for the autonomous vehicle. At 1508, representations of the set of recommended courses of actions may be presented visually on a display of a teleoperator computing device. At 1510, data signals representing a selection (e.g., by teleoperator) of a recommended course of action may be detected.).

Claim 29
Levinson discloses wherein the convolutional neural network is trained on sets of training data having an object location and object classification (0106 According to some embodiments, probabilistic estimations of object categories may be performed, such as classifying an object as a vehicle, bicyclist, pedestrian, etc. with varying confidences per object class. Perception engine 2366 is configured to determine perception engine data 2354, which may include static object maps and/or dynamic object maps, as well as semantic information so that, for example, a planner may use this information to enhance path planning. According to various examples, one or more of segmentation processor 2310, object tracker 2330, and classifier 2360 may apply machine learning techniques to generate perception engine data 2354.)

Claim 31
Levinson discloses wherein the sets of training data are lidar training data or radar training data (0073 Lidar sensor, radar sensor, etc., may be calibrated relative to other sensors, as well as globally relative to the vehicle's reference frame…According to some embodiments, an off-line classification pipeline of off-line object classification 410 may be configured to pre-collect and annotate objects (e.g., manually by a human and/or automatically using an offline labeling algorithm), and may further be configured to train an online classifier (e.g., object classifier 444), which can provide real-time classification of object types during online autonomous operation.).

Claim 32
Levinson discloses wherein the object detection and classification system further comprises a convolutional neural network (0095 machine learning techniques to empirically determine how best to respond to events having similar attributes based on previous requests for teleoperation assistance. At 1506, the first subset and the second subset of recommendations are combined to form a set of recommended courses of action for the autonomous vehicle. At 1508, representations of the set of recommended courses of actions may be presented visually on a display of a teleoperator computing device. At 1510, data signals representing a selection (e.g., by teleoperator) of a recommended course of action may be detected., 0106).

Claim 33
Levinson discloses wherein the steps further comprise generating occupancy data (0108 occupancy grid map).

Claim 34
Levinson fails to disclose wherein the steps further comprise performing micro-doppler analysis for fast classification. However, Levinson does disclose movement signatures of the objects (0064 Examples of external objects likely to be labeled as static include traffic cones, cement barriers arranged across a roadway, lane closure signs, newly-placed mailboxes or trash cans adjacent a roadway, etc. Examples of external objects likely to be labeled as dynamic include bicyclists, pedestrians, animals, other vehicles, etc. If the external object is labeled as dynamic, and further data about the external object may indicate a typical level of activity and velocity,). Furthermore, Zeng teaches the machine learning module performing micro-doppler analysis for fast classification (0042 Each type of target, for example, a pedestrian or a vehicle, has a typical micro-Doppler signature, and thus when analyzing the spectrogram (i.e., a spectrum change over time corresponding to the target), the processor 130 can classify the target based upon which signature the target most closely resembles.).
	See prior art rejection of claim 15 for obviousness and reasons to combine.

Claim 35
Levinson discloses wherein the system is part of a driver assist system configured to identify objects in approximately real time (0145 updated data representing semantic classifications, map data, route data (e.g., RNDF) or some combination thereof, in real-time, in near-real-time, or at some other interval of time (e.g., hourly or daily updates of data).).

Allowable Subject Matter
Claim 36 is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663